DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s amendments to the claims and arguments filed on December 28, 2020 have been received and entered. Claims 1-17 have been canceled, while claims 18-27 are newly added. The Baltes’s declaration filed on December 28, 2020 have been considered. The declaration will be discussed in detail below as it applies to the rejection. Claims 18-27 are pending in the instant application. 

Election/Restrictions
Applicant’s election of species of CRISPR nuclease and ATXN3 gene as species for rare-cutting endonuclease and endogenous gene in the reply filed on June 24, 2020 was acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)). Claims 18-27 are under consideration. 

Priority
This application is a continuation of US application no 16/601,144 filed on 10/14/2019, which claims priority from US provisional application 62/864,432 filed on 06/20/2019, which claims priority from US provisional application 62/830,654 filed on 04/08/2019 that claims priority from US provisional application 62/746,497 filed on 10/16/2018.

Maintained & New-Claim Rejections - 35 USC § 112- necessitated by amendments 
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.
The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.
 :
An in vitro method of integrating a transgene into an endogenous ATXN3 gene, the method comprising:
integrating the ATXN3 transgene into the genome of the mammalian cell by introducing a donor polynucleotide into the cell, wherein the donor polynucleotide comprises a first recombinant vector comprising a transgene comprising in 5’ to 3’ orientation:
a splice acceptor from ATXN3 intron 9, a coding sequence for exons 10 and 11 of ATXN3, a  terminator, a reverse BGH terminator, a  reverse coding sequence for exons 10 and 11  and a reverse splice acceptor.
transfecting to the cell a second recombinant vector encoding a CRISPR/Cas9 nuclease having a target site within  intron 9 of the endogenous ATXN3 gene, to thereby provide the CRISPR/Cas9 nuclease in the cell; and
integrating the coding sequence of ATXN3 into the endogenous ATXN3 gene at the CRISPR/Cas9 nuclease target site within intron 9 of the endogenous ATXN3 gene; wherein the first coding sequence encodes an amino acid sequence as set forth in SEQ ID NO: 45 and wherein the second coding sequence encodes the same heterologous amino acid sequence as set forth in SEQ ID NO: 48; and
wherein following integration the first coding sequence or the second coding sequence is operatively linked to a promoter of the endogenous gene to express a fusion protein comprising the amino acid sequence at its carboxy-terminus.
And 
An in vitro method of integrating a transgene into an endogenous ATXN3 gene, the method comprising:
integrating the ATXN3 transgene into the genome of the mammalian cell by introducing a donor polynucleotide into the cell, wherein the donor polynucleotide comprises a 5' homology arm, a nucleic acid cassette comprising the ATXN3 transgene , wherein  the 5' homology arm comprises a nucleotide sequence that is homologous to a sequence intron 9  the endogenous ATXN3 gene, and the Cas nuclease,  a splice acceptor sequence,  a first coding sequence comprising the ATXN3 exon 10 and 11  and SV40 poly(A) termination sequence in frame with the ATXN transgene; and 

wherein, following integration the first coding sequence and  the second coding sequence is operatively linked to a promoter of the endogenous ATXN3gene to express a fusion protein comprising the amino acid sequence at its carboxy-terminus
. does not reasonably provide enablement for an in vivo method of integrating any transgene into any other endogenous gene, using CRISPR/Cas for an in vivo method of integration of a transgene into any endogenous gene or targeting Cas to any other site of the endogenous gene or administering via any route different nucleic acid using any vector for in vivo integration or any other embodiments.  
The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with these claims. The scope of the invention is broad. The enablement of the instant invention has been assessed in light of the specification and the prior art available at the time of filing. "However, claims reading on significant numbers of inoperative embodiments would render claims non- enabled when the specification does not clearly identify the operative embodiments and undue experimentation is involved in determining those that are operative. 
Applicants disagree with the rejection arguing new claims specify the structure of the transgene, the site of integration into an intron and use of CRISPR/Cas nuclease and therefore one of ordinary skill in the art with significant guidance would successfully implement the method. Applicant point to example 1 of instant specification that teaches the targeted integration of a DNA donor into the ATXN3 gene in cultured HEK293T cells. Applicant argues successful practice of the invention in HEK293T target cells cultured in vitro. (Baltes Declaration at 30.), one of skilled artisan wanted to apply this method in vivo they already had available the success demonstrated by Example 1 to illuminate a path forward (Baltes Declaration at 30.). Applicant argues that the teaching in Example 1, coupled with the knowledge of a skilled artisan when the invention was made, allowed a skilled artisan to practice the full scope of the new claims without undue experimentation. Contrary to some of the-8- Examiner's statements in the Action, a Cas9 nuclease was used to integrate donor DNAs into target sites of genes in cells cultured in vitro and in vivo. Applicants’ arguments have been fully considered, but are not found persuasive.
In response, it is noted that applicant in part agree that instant specification teaches targeted integration of a DNA donor into the ATXN3 gene in cultured HEK293T cells  and use of method for creating cells in vitro (see example 1-3).  The specification prophetically contemplated at in the specification that transgenes described herein can be used to fix or introduce mutations in the 3' region of genes-of-interest. The methods are particularly useful in cases where precise editing of genes is necessary, or where the mutated endogenous gene being targeted cannot be `replaced` by a synthetic copy because it exceeds the size capacity of standard vectors or viral vectors. Thus, at least in one embodiment instant application prophetically contemplate precise editing of any genes that is necessary, or where the mutated endogenous gene being targeted cannot be `replaced` by a synthetic copy to correct genetic disorder. However, guidance is limited to targeted integration of a donor sequence into the ATXN3 gene in cultured HEK293T cells (example 1and 3). In view of foregoing it is clear that the claims are broad and in part encompass  treatment of any genetic disorder caused by gain-of-function mutations (expanded trinucleotide repeat) at the 3' end of the spinocerebellar ataxia 3 and spinocerebellar ataxia 6 gene (see para. 5 of the specification). To wit, while Applicant has amended the claims directed to "targeted integration of a transgene" (claim 1) and targeted gene is ATXN2 gene integrated into intron 9 of the ATXN3 gene (claims 21-22) and CACNA1A gene integrated into intron 46 of CACNA1A gene (claims 23-24) for encompassing in vitro simple integration  and in vivo for treating a genetic disorder.
efficiency and specificity of this new technique in non-human primates and other large animals" (page 767, left column, para.1). Thus, pairing computer algorithms to identify potential sgRNAs and  in vitro screen to select the most active sgRNAs as disclosed in Grainger to test somatic mutation in F0 fish is not predictive of efficiency and specificity of in non-human primates and other large animals. Mosaic mutation may result from the prolonged expression of Cas9 mRNA, however, Cas9 protein also leads to mosaic mutations. Mosaic mutations may affect generation of animal models of genetic human diseases (page 767, right column, last paragraph). The declaration fails to address the issue of mosaic mutations and off-target effects caused by CRISPR/Cas9 for integrating a gene into any endogenous gene of any cell in a predictable animal model. These are further supported by Lee et al., (Drug Discovery Today: Disease Models, 2016Vol. 20, 13-20) who reported that "considerable controversies such as off-target effects, germline transmission, efficient genotyping, and phenotyping needed to be validated in the GEMs that were produced by engineered nucleases .., there are still critical issues that might result in the misrepresentation of the genotype and phenotype of mice generated using engineered nucleases". It is noted that recent studies show significant on-target mutagenesis, large deletions, and DNA breaks introduced through gRNA/Cas9 have been reported to result in deletions extending over many kilobases (see  Kosicki et al Nature Biotechnology, 2018, 36, 765-771). It is disclosed that lesions distal to the cut site and crossover events were identified and the observed genomic damage in mitotically active cells caused by CRISPR–Cas9 editing may have pathogenic consequences (see abstract). Kosicki et al continue to teach that given that a target locus would presumably be transcriptionally active, mutations that juxtapose this to one of the hundreds of cancer-driver genes may initiate neoplasia. In the clinical context of editing many billions of cells, the multitude of different mutations generated makes it likely that one or more edited cells in each protocol would be endowed with an  important pathogenic lesion. Such lesions may constitute a first carcinogenic ‘hit’ in stem cells and progenitors, which have a long replicative lifespan and may become neoplastic with time 
In response to applicant’s argument relying on Ohmori, (Scientific Reports 1 7: 4159 23, 2017) (para.  32 of declaration) to argue that Ohmori did not consider the distinction between in vitro and in vivo to represent a significant hurdle for applying their donor molecules in vivo, it is noted that prior art of record teaches delivery of vector, promoter, via any route of administration, mode of delivery to any target cells were unpredictable and neither instant specification nor prior art provided in any predictable outcome. There is no reasonable co relation of in vitro results to in vivo effect for broadly recited claims. The state of the art effectively summarized by the references of Kaiser (Science, 317, 2007, 580 and references therein) describes progress and failures in achieving desired effects after human gene therapy (suggesting vector targeting in vivo to be unpredictable and inefficient Kaiser and Frank both of record),.  In fact, Ohmori cited by applicant further establishes unpredictability in delivering donor sequence via any mean and route to make and use the invention. For instance, Ohmori et al teach adenoviral expression of Cas9 did not show any therapeutic effect because of severe hepatic toxicity (see page 6. Para. 4). Ohmori et al did express concern with the CRISPR/Cas9 system is unwanted mutations by off-target effects (see page 8, para. 2). Ohmori et al emphasize on further evaluation to increase the efficiency of HDR or targeted insertion and experiments using larger animal models will be necessary (see page 8, para. 2). In the instant case, claims and specification broadly lists of genes, targets, and diseases, but fails to provide the specifics of how to reasonably predict, through which methods, the sufficient integration and transduction of enough of any particular tissue, to express enough of any particular transgene, to effect intended treatment. The cited art before the effective filing date of the instant application, suggested that  in vivo gene editing strategy is unpredictable and inefficient due to delivery and efficiency issues (see Cox et al , Nature Medicine 2015, 21(2), 121-131, see table 1). The efficiency of NHEJ- and HDR-mediated DSB repair varies substantially by cell type and cell state (see page 125, col. 2, last para.). Cox continue to teach in vivo genome editing involves direct delivery of programmable nucleases to disease-affected cells in their native tissues (Fig. 3, bot-tom). Cox continue to assert that “. To date, in vivo editing has largely been achieved through the use of viral vectors with defined, tissue-specific tropism. Such vectors are currently limited in their cargo-carrying capacity and tropism, restricting this mode of therapy to organ systems where does not overcome the deficiencies of the argument, as provided above. It should be noted that no specific example of even one type of transfection of one cell type causes it to correct another cell to compensate for a genetic defect. Given the unpredictability of gene therapy taken with the lack of guidance in the specification and the art at the time of filing, it would have required those of skill undue experimentation to try making and/or using the invention, without reasonable expectation of success. Such guessing would require extensive and undue experimentation. Applicant should note that “case law requires that the disclosure of an application shall inform those skilled in the art how to use applicants’ alleged discovery, not to find out how to use it for themselves.” In re Gardner 166 USPQ 138 (CCPA) 1970. Consequently, due to the high unpredictability in the relevant art and the lack of specific guidance and working examples for the breadth of embodiments embraced by the claims, undue experimentation would be required to carry out the invention as broadly as it is claimed without reasonable expectation of success. 

Withdrawn-Claim Rejections - 35 USC § 112
Claims 1-17 were rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. Applicants’ cancellation of claims 1-17 render their rejections moot. Further, Applicant’s amendment to the claims addresses the description issues raised in previous office action. Applicants’ arguments with respect to the withdrawn rejections are thereby rendered moot.   

Withdrawn- Claim Rejections - 35 USC § 103
Claims 1-8, 10-17 were rejected under 35 U.S.C. 103 as being unpatentable over Jaskula-Ranga et al (WO/2018/009534, dated 01/11/2018, EFD07/5/2016, IDS) and Zhang et al (WO2015089351, dated 0/18/2015, IDS) as evidenced by Robert et al (Curr Genetics, 2018, 64(2):389-391, online publication 10/10/2017) and Carlo et al (US20200040362, dated 02/06/2020, EFD, 06/28/2018). Applicants’ cancellation of claims 1-8, 10-17 renders their rejections moot. In view of Applicants’ amendment of base claim 1, introducing the limitation “dministering to the cell a first recombinant nucleic acid comprising a transgene comprising in 5' to 3' orientation a first splice acceptor, a first coding sequence, a first terminator, a second terminator reverse complement, a second coding sequence reverse complement, and a second . 

New-Claim Rejections - 35 USC § 103- Necessitated by amendments 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 18-19, 21-22, 25-27 are rejected under 35 U.S.C. 103 as being unpatentable over Ranga et al (WO/2018/009534, dated 01/11/2018, EFD07/5/2016, IDS), Carlo et al (US20200040362, dated 02/06/2020, EFD, 06/28/2018) and Harrington et al (US6740503 ),  Sheng et al (Canadian Journal of Microbiology, 2014, 445-454) /Ryu et al (Plant Molecular Biology 54: 489-502, 2004).
Instant rejection is applied to the breadth of the claims and to the extent claims require an in vitro method of integrating a transgene into an endogenous gene. 
With respect to claims 18, Jaskula-Ranga teaches a method of altering gene expression (claim 122, page 57 line 9-25), said method comprising introducing into the cell a construct comprising two coding sequences, a bidirectional promoter and an endonuclease (Claims 1, 15, page 3 line 25-31, page 4, line 15-26, page 5 line. 7, page 27 lines 8-20, page 40 line. 32-pahe 41 line. 8, example 6). It is further disclosed that the construct may comprises at least one that nuclease system may include CRISPR associated (Cas) 9 CRISPR-Cpf-1 (Cas12a) (see page 73, lines 13, page 29, line 20).  
With respect to claims 21-22, Jaskula-Ranga   teaches that transgene is ATXN2 or Factor X (page 47, line 7, page 71, and line 32).  
Regarding claims 25-27, Jaskula-Ranga teaches transgene is harbored on a viral vector selected from AAV or lentivirus vector (Claim 3, page 4 lines. 27-28, page 27 lines. 20-21, page. 43 line 25). It is further disclosed that wild type AAV is -4.7 kb and recombinant AAV can be stuffed up to 5.2kb. With respect to claim 17, Jaskula-Ranga further teaches that transgene may also be harbored on a non-viral vector (see page 63, lines 25-28, page 64, lines 3-5).
While Jaskula-Ranga teaches introducing into the cell a construct comprising at least one coding sequences (encompass 2 coding sequence), a bidirectional promoter and an endonuclease may comprises at least one that includes 2 terminator sequence (Claims 1, 15, page 3 line 25-31, page 4 , line 15-26, page 5 line. 7, page 27 lines 8-20, page 40 line. 32-pahe 41 line. 8, example 6, claims 55-56) but differ from claimed invention by not disclosing (i) a bi-directional insertion of a construct comprising a transgene comprising in 5' to 3' orientation a first splice acceptor, a first coding sequence, a first terminator, a second terminator reverse complement, a second coding sequence reverse complement, and a second splice acceptor reverse complement or use of two terminator to integrate coding sequence.
Before the effective filing date of instant application Carlo et al teach donor polynucleotide comprises a coding sequence, wherein the first strand comprises a first coding sequence, wherein the second strand comprises a second coding sequence, wherein the first nucleotide sequence that corrects the mutation in the gDNA comprises the first coding sequence, wherein the second nucleotide sequence that corrects the mutation in the gDNA comprises the second coding sequence, wherein the first coding sequence is located downstream of the first 3' splice site (3 end of intron), and wherein the second coding sequence is located downstream of the second 3' splice site (3 end of intron) (see para. 46). Carlo et al teach a bi-directional insertion into a DSB donor polynucleotides provided by the disclosure are linear dsDNA molecules  col. 4 lines 24-36, col. 46 lines 28-39, 56-63, col. 48 lines. 34-43, col. 51 lines 30-37, col. 60 line57-64, col. 61 lines 8-16, col. 61 lines. 34-36, Fig. 11). The combination of reference differ from claimed invention by not disclosing construct comprising a transgene comprising in 5' to 3' orientation a first splice acceptor, a first coding sequence, a first terminator, a second terminator reverse complement, a second coding sequence reverse complement, and a second splice acceptor reverse complement or use of two terminator to integrate coding sequence.
The deficiency is cured by Sheng who teaches a method of introducing and integrating a into cells and expressing the polypeptide (GFP) in cells, said method comprising a constructs comprising two coding sequences encoding green fluorescent protein (figure 2). Sheng et al teaches a first coding sequence, a first terminator sequence, a second terminator reverse 

    PNG
    media_image1.png
    285
    1343
    media_image1.png
    Greyscale

Likewise, Ryu et al who teaches proof of concept by disclosing integrating a construct comprising two coding sequences encoding polypeptides (GFP and; GUS), wherein the second sequence is located 3' of the first, and comprises splicing acceptor sites ( figure 1 ). Ryu show that T-DNA insertions within a gene could result in activation of either gus or gfp (see figure 1). 

    PNG
    media_image2.png
    148
    1020
    media_image2.png
    Greyscale

Ryu et al teaches a construct comprising SA, coding sequence for GFP, terminator, a second terminator reverse complement, a second coding sequence. 
It would have been prima facie obvious for a person of ordinary skill to combine the teachings of prior art to modify the method of Jaskula-Ranga of integrating a transgene into an endogenous gene for expression of by introducing  at a target site within an intron of an endogenous gene of  a cell by using a bidirectional construct containing first coding sequence for GFP and first terminator and a second terminator reverse complement and a second coding sequence for second coding sequence (GFP) reverse complement that are positioned 20in opposite orientation or a construct with bi-directional terminator as suggested  in  Sheng, Ryu,Carlo, before the effective filing date of the instant invention. Said design choice amounting to combining prior art elements according to known methods to yield predictable results. The limitation of using splice acceptor sequence in the bidirectional construct with two coding sequence would be obvious to a person of ordinary skill such that it could be positioned within the transgene in opposite orientation flanking coding sequences and terminators such that following integration into intron in forward and/or reverse orientation thereby enabling removal of one upstream sequence. One of ordinary skill in the art would be motivated to do so because this would allow the construct to integrate in both forward and reverse direction and correct more than one mutation at different locations across the target gene. Absent any requirement of any KSR case forecloses the argument that a specific teaching, suggestion, or motivation is required to support a finding of obviousness See the recent Board decision Ex parte Smith, --USPQ2d--, slip op. at 20, (Bd. Pat. App. & Interf. June 25, 2007) (citing KSR, 82 USPQ2d at 1396) (available at http: www. uspto.gov/web/offices/dcom/bpai/prec/fd071925.pdf).

Claims 18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Ranga et al (WO/2018/009534, dated 01/11/2018, EFD07/5/2016, IDS), Carlo et al (US20200040362, dated 02/06/2020, EFD, 06/28/2018) and Harrington et al (US6740503 ),  Sheng et al (Canadian Journal of Microbiology, 2014, 445-454) /Ryu et al (Plant Molecular Biology 54: 489-502, 2004), as applied above for claim 18, and further in view of Bhyri et al (USPGPUB 20140130205, 5/8/2014) as evidenced by Robert et al (Curr Genetics, 2018, 64(2):389-391, online publication 10/10/2017, art of record).  
The teaching of Ranga, Ryu/ Sheng, Carlo and Harrington have been described above and relied in same manner here. The combination of reference differ from claimed invention by not disclosing the use of bidirectional terminator in the construct.
Bhyri et al introduce a construct into a cell to regulate the expression of two heterologous polynucleotides; wherein the isolated polynucleotide functions as a bidirectional transcriptional terminator in a cell and further wherein the bidirectional transcriptional terminator is operably linked to the 3' end of a first heterologous polynucleotide which is operably linked to a first promoter and the 3' end of a second heterologous polynucleotide; wherein the first and the second heterologous polynucleotides are transcribed in a convergent manner (see para. 10). Thus, Bhyri teaches use of a single bidirectional terminator.
prima facie obvious for a person of ordinary skill to combine the teachings of prior art to modify the method of Jaskula-Ranga of integrating a transgene into an endogenous gene for expression of by introducing into the cell by using a bidirectional construct containing first coding sequence for GFP and first terminator and a second terminator reverse complement and a second coding sequence for GFP reverse complement that are positioned in opposite orientation as suggested in Sheng/Ryu and using a bidirectional transcriptional terminator as suggested in Bhyri, before the effective filing date of the instant invention. Said design choice amounting to combining prior art elements according to known methods to yield predictable results. One of ordinary skill in the art would be motivated to do so since bidirectional terminators are known to prevent a cryptic transcript initiated within a neighboring gene a single bidirectional terminator could be used to terminate transcription from two convergent genes (See Roberts, Figure 1). Absent any requirement of any specific level of expression, one of skill in the art would have been expected to have a reasonable expectation of success because prior art successfully reported integrating a transgene into an endogenous gene by administering (i) a transgene comprising 2 splice acceptor sequence, bidirectional terminator; and (ii) a Cas9endonuclease targeted to a site within the endogenous gene as in Jaskula-Ranga. It should be noted that the KSR case forecloses the argument that a specific teaching, suggestion, or motivation is required to support a finding of obviousness See the recent Board decision Ex parte Smith, --USPQ2d--, slip op. at 20, (Bd.Pat. App. & Interf. June 25, 2007) (citing KSR, 82 USPQ2d at 1396) (available at http: www. uspto.gov/web/offices/dcom/bpai/prec/fd071925.pdf).

 Response to arguments
To the extent that Applicants’ arguments are pertinent to the new rejections, they are addressed as follows: 
Applicant disagree with the rejection arguing neither Jaskula-Ranga or Zhang references discloses a bi-directional, tail-to-tail repair template or any repair template having two splice acceptors together, two coding sequences and a terminator configuration as recited in the amended claims. (Baltes Declaration at 12 and 13.) Robert provides a general description of how a transcriptional terminator works but does not suggest incorporating a terminator into a repair template having two splice acceptors together, two coding sequences and a terminator 
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Applicants have further engaged 
In response to applicant's argument that Carlo disclose having splice acceptors use a head-to-head orientation, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).  Examiner in part would agree with applicant’s argument and the Baltes’s Declaration (see para. 17-23) that Carlo uses a bi-directional repair templates having splice acceptors that use a head-to-head orientation. However, in the instant case, Carlo is merely cited to show that donor polynucleotides that are configured for bi-directional insertion into a DSB using a site-directed nuclease was known before the effective filing date of instant application. The concept of first and second coding sequences that are operably linked to the first and second terminator and positioned in a tail-to-tail orientation is disclosed in Sheng/Ryu (figure 2). Further, before the effective filing date of instant invention, it was generally known that two different cistrons may be positioned "tail to tail" in a construct with the expressions proceeding in the different directions (see para. 52 of Tu et al USPGPUB 20130130385, cited as evidence without relying on rejection). Senis et al (Nucleic acid Res. , 2016, 45(1), e3, cited as evidence without relying on the rejection) teaches a constructs encoding a functional RNA, that comprises a first coding sequence   and a second sequence comprising the reverse complement of said sequence (see figure 1B and 3). It is further disclosed that coding sequence is only expressed after CRISPR/Cas9 mediated integration into the miR-122 locus under the control of the endogenous miR-122 promoter. Senis et al teach integrating said construct and expressing the functional RNA in liver cells (see figure 3). In the instant case, to the extent that Ryu/Sheng et al. describe integrating a construct comprising two coding sequences encoding polypeptides (GFP1 and GFP2), the rejection is applicable to the instant case. Applicants' selective reading of Carlo et al. ignores the teachings of the reference of Sheng/Ryu et al. There is no requirement for Carlo et al. to teach that which is clearly taught by Sheng/Ryu et al. It would have been obvious to one of ordinary skill in the art to integrate a Graham v. John Deere Co., 383 U.S. 1,148 USPQ 459 (1966). Once this has been accomplished the holdings in KSR can be applied (KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 389, 82 USPQ2d 1385 (2007): "Exemplary rationales that may support a conclusion of obviousness include: (A) Combining prior art elements according to known methods to yield predictable results; (B) Simple substitution of one known element for another to obtain predictable results; (C) Use of known technique to improve similar devices (methods, or products) in the same way; (D) Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results; (E) "Obvious to try" - choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success; (F) Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art; (G) Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention." In the present situation, rationales A, D, F and G are applicable. Absent evidence of any unexpected results, it would have been obvious to an artisan of ordinary skill before the effective filing date of instant application to use bi-directional construct in head- to head or  tail-to tail repair template  such that it could be positioned within the transgene in opposite orientation flanking coding sequences and terminators in art such that following integration into intron they are in forward and/or reverse orientation thereby enabling removal of one upstream sequence,  with a reasonable expectations of success. 
Examiner’s note: Should applicant provide evidence of superior and/or advantage of using "bi-directional" tail-to-tail repair template that results in higher rate of NHEJ repair in cells, instant obviousness rejection may be overcome. 

New -Double Patenting-necessitated by amendments
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
s 18-27 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-22 of copending Application No. 16601144 (USPGPUB 20200115700). Although the claims at issue are not identical, they are not patentably distinct from each other because claims in both the application are directed to a method of integrating a transgene into an endogenous gene by administering to a cell a transgene comprising a first splice acceptor, a first coding sequence, a first terminator, a second terminator reverse complement, a second coding sequence reverse complement, and a second splice acceptor reverse complement; or a first splice acceptor, a first coding sequence, a bidirectional terminator, a second coding sequence reverse complement, and a second splice acceptor reverse complement. Claims in the instant application are directed to a method of integrating a transgene into an endogenous gene in the genome of a cell, comprising administering to the cell a first recombinant nucleic acid comprising a transgene comprising in 5' to 3' orientation a first splice acceptor, a first coding sequence, a first terminator, a second terminator reverse complement, a second coding sequence reverse complement, and a second splice acceptor reverse complement; or a first splice acceptor, a first coding sequence, a bidirectional terminator, a second coding sequence reverse complement, and a second splice acceptor reverse complement; administering to the cell a second recombinant nucleic acid encoding a CRISPR/Cas9 nuclease having a target site within an intron of the endogenous gene, to thereby provide the CRISPR/Cas9 nuclease in the cell; and integrating the transgene into the endogenous gene at the CRISPR/Cas9 nuclease target site; -2-wherein the first coding sequence encodes an amino acid sequence heterologous to the cell and wherein the second coding sequence encodes the same heterologous amino acid sequence; and wherein following integration the first coding sequence or the second coding sequence is operatively linked to a promoter of the endogenous gene to express a fusion protein comprising the amino acid sequence at its carboxy-terminus. Dependent claims limit the transgene is integrated into an intron 9 of the ATXN3 gene or intron 46 of the CACNA1A gene (claims 21-24), wherein the transgene is harbored on a viral vector. Subsequent claims limit the method, wherein the viral vector is selected from the group consisting of an adenovirus vector, an adeno-associated virus vector, and a lentivirus vector and wherein the transgene is equal to or less than 4.7 kb in length (claims 25-27). In contrast, claims in ‘144 are directed to a method of integrating a transgene into an endogenous gene, the method comprising: a. administering a transgene, wherein the transgene comprises i. a first and second splice acceptor sequence, ii. a .This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claims 18-27 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-24 of copending Application No. 16/669094. Although the claims at issue are not identical, they are not patentably distinct from each other because claims in both the application are directed to a method of integrating a transgene into an endogenous gene by administering to a cell a transgene comprising a first splice acceptor, a first coding sequence, a first terminator, a second terminator reverse complement, a second coding sequence reverse complement, and a second splice acceptor reverse complement; or a first splice acceptor, a first coding sequence, a bidirectional terminator, a second coding sequence reverse complement, and a second splice acceptor reverse complement. Therefore, claims of instant application encompass the scope of the claims specifically recited in ‘144.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Conclusion
No claims allowed. 

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANOOP K. SINGH whose telephone number is (571)272-3306.  The examiner can normally be reached on Monday-Friday, 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, RAM R SHUKLA can be reached on (571)272-0735.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 




/ANOOP K SINGH/            Primary Examiner, Art Unit 1632